Case 5:20-cv-01183-JGB-KK Document 20 Filed 02/09/21 Page 1 of 1 Page ID #:81



 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9    REBECCA B. RIVERA,
10                    Plaintiff,             Case No. 5:20-cv-01183-JGB-KK
11          v.                               ORDER ON STIPULATION
12
                                             OF DISMISSAL
      NAVIENT SOLUTIONS, LLC,
13
                      Defendant.
14

15

16
           Plaintiff, REBECCA B. RIVERA, and Defendant, NAVIENT SOLUTIONS,
17

18   LLC, through their respective counsel, having filed their Stipulation of Dismissal
19
     with Prejudice and the Court having reviewed same, hereby ORDERED:
20

21
     1. The stipulation is approved. The action is hereby dismissed with prejudice.

22

23
     Dated: February 9, 2021               _______________________________
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                               1
